[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT              FILED
                          ________________________   U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           April 21, 2006
                                No. 05-15903              THOMAS K. KAHN
                            Non-Argument Calendar             CLERK
                          ________________________

                     D. C. Docket No. 04-00191-CV-DHB-1

MICHAEL D. PIRTLE, SR.,
in his capacity as Founder of C.O.S.T.
USA and owner of a business in
Columbia County, Georgia,


                                                          Plaintiff-Appellant,

                                         versus


COLUMBIA COUNTY, GEORGIA,
a Political Subdivision
of the State of Georgia,
RON C. CROSS, in his capacity
as Chairman of the Columbia
Board of Commissioners,
THOMAS W. MERCER, JR.,
STEPHEN W. BROWN, in their
capacities as Commissioners
of the Columbia County Board
of Commissioners,


                                                     Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                                   (April 21, 2006)

Before TJOFLAT, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Michael D. Pirtle, Sr., proceeding pro se, appeals the district court’s

dismissal of his challenge to the constitutionality of Columbia County, Georgia’s

Ordinance No. 04-08 prohibiting smoking in most public places. The district court

dismissed Pirtle’s complaint on the grounds that he could not state a claim that the

ordinance, inter alia, (1) was a regulatory taking, (2) violated his First Amendment

rights to free speech and assembly, (3) violated substantive due process or equal

protection, (4) violated the Contracts Clause, (5) violated antitrust laws, (6)

violated the Commerce Clause, (7) deprived him of a republican form of

government, (8) was an unlawful bill of attainder, (9) was vague, arbitrary or

overbroad, or (10) provided for excessive penalties. Because Pirtle’s complaint

failed to state a claim upon which relief could be granted, the district court’s order

is

      AFFIRMED.



                                           2